Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant has filed the terminal disclaimer in according to the office action dated 08/03/21.  The present invention relates to method and apparatus of sector level sweeping.  Upon further consideration and comparison with prior art of record (closest reference – Sanderovich et al. – US 2018/0063723), taking individually or collectively, fails suggest a motivation for incorporating in a method and apparatus, as claimed as a whole, including “receiving, by a peer end, a first sector sweep packet from a local end by using a first beam, wherein a quantity of bytes of the first sector sweep packet is 27; and the first sector sweep packet comprises beam indication information of the first beam, and the beam indication information comprises antenna identification information of the beam” in independent claim 1 and corresponding independent claim 7 (claims 2-6, 8-11 depend therefrom).  Thus, claims 1-11 are allowed over prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040.  The examiner can normally be reached on 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAC V HA/           Primary Examiner, Art Unit 2633